I concur in the ultimate result and order made in the prevailing opinion to the effect that the cause be remanded to the commission for such proceedings as may be necessary in conformity with the opinion of this court. But I cannot *Page 94 
concur in the rationale and statutory constructions made and implied in that opinion. As I read the prevailing opinion, it limits, by force of a legislative inhibition, disciplinary action in the department to the summary action of a suspension not exceeding fifteen days, or to a complete discharge and removal from the service. I think this misconceives the purpose and scope of the civil service act, misinterprets the legislative intent, and places too rigid and narrow a construction on the statute. The statutory provisions are meagre, merely skeletal, and their import therefore must be gleaned from their history, background and purpose. To get a proper vision and perspective we go back to the Laws of 1899, Ch. 28, p. 45, where the Legislature directed the city council of cities of 12,000 inhabitants or over to create a police and fire department; and gave the city "full power to provide by ordinance" the number, salary, grade, etc., of officers and employees. It then provided that department heads were to be appointed by the mayor with the consent of the council, and such department head, with the approval of the mayor, and the consent of the council could appoint all subordinates, and remove them at any time, without cause, hearing or opportunity to be heard, and such action was not subject to review or to be called in question. The city council was to prescribe and define by ordinance the qualifications and duties of the officers and employees of the departments; the head of each department was given express statutory authority to suspend any subordinate without pay for a period not exceeding fifteen days. This chapter, enacted in 1899, remained on the statute books until 1921. It appears as Chapter 12 of Article 16 (Sec. 654 to 665 incl.) C.L. Utah 1917. This setup was the "spoils system" at its worst. By Laws of Utah 1921, Chap. 13, p. 54, the Legislature provided for a "Civil Service Commission in Cities." It repealed three sections only of Chapter 12, C.L. of Utah 1917, and enacted 15 new sections. This act is found substantially unchanged as Art. 6, Chap. 6 of Title 15, and Art. 3 of Chap. 9 of Title 15, being Sections *Page 95 
15-6-61 to 15-6-64, inclusive, and 15-9-9 to 15-9-22, inclusive, U.C.A. 1943.
The amendment made in 1921 creating civil service in the police and fire departments, kept intact a number of sections of the act of 1899, among them being one which provides that the department head may suspend a subordinate for not to exceed fifteen days without pay. This section has been preserved as Sec. 15-6-64, U.C.A. 1943, which is under the article dealing with police and fire departments generally, and not under the article dealing with civil service. I call attention to the fact that this is a "carry over" dealing generally with the police department and not an incident or part of the civil service institution, and therefore should not be construed as a limitation on the power of the city to vest in the department head other disciplinary powers besides that of complete discharge. The statute provides for a civil service commission in cities of the first and second class. Sec. 15-9-11, U.C.A. 1943. Such commission must be created, and its powers and duties defined by ordinance. Sec. 15-7-2, U.C.A. 1943. Section 15-9-14, U.C.A. 1943, provides that "the civil service commission shall make all necessary rules and regulations to carry out thepurposes of this article and for examinations, appointments and promotions." (Italics added.) Implicit therein is the idea that the civil service commission has, or by ordinance may be given, powers pertaining to maintenance of the service other than those governing examinations, appointments and promotions. Then again, Sec. 15-9-19 declares that employees of the department prior to May 10, 1921, shall retain their employment subject however toremoval or suspension in accordance with law and the rules andregulations of the Civil Service Commission, implying that the commission may make rules and regulations governing removals and suspensions from the department. By section 15-9-21, U.C.A. 1943, the department head is given authority to remove from office or employment any subordinate for misconduct but subject to appeal by the aggrieved party to the Civil Service Commission, "which shall fully hear and determine *Page 96 
the matter." The prevailing opinion says the matter to be determined is the one appealed, that is the matter of which he is aggrieved, to wit, the discharge or removal from office or employment. As far as this particular section of the statute is concerned I think that is correct.
Without at this time elaborating the rationale, I think that from the background, the setting, and the purposes of the civil service law, and the skeletal provisions of the statutes, the following may be fairly deduced as the legislative intent and plan. Substantial fire and police departments are necessary in first and second class cities; such departments operate most efficiently with a specially selected and trained and experienced personnel; the old spoils system prevented the training and skill and efficiency necessary for such service; to remedy such evils, fire and police departments were to be put under the civil service; to effectuate this, cities of the first and second class were directed to create and set up a civil service commission tocarry out the purposes of the civil service policy; such commission would be set up by ordinance, which would fix and determine its powers and duties within the provisions fixed by statute; the civil service commission within the boundaries fixed by the ordinance would prescribe rules and regulations governing the personnel of the police and fire departments to accomplish the purposes of the civil service; such rules may cover examinations, appointments, promotions, suspensions, removals, and other matters pertaining to the civil service in the departments when vested in the commission by ordinance; the following limitations are imposed on the city and the commission by the statute: (1) The chief of the department is not under civil service while acting as chief; (2) If he came from the classified service to be chief, he may at the termination of such duty return to his former place in the classified service; (3) For departmental discipline, the chief may suspend a subordinate for not to exceed fifteen days, which action shall be without review; (4) Removal from the service may be made by the chief for causes provided by law or ordinance, but such removal shall *Page 97 
always be subject to appeal and review by the civil service commission; (5) Such other disciplinary action may be taken by the chief as may be provided by ordinance or the rules of the commission; (6) Disciplinary action by the chief, other than suspensions not exceeding fifteen days, or removal from employment, may or may not be appealed to and reviewed by the commission, according to the provisions of the ordinance, and the rules of the commission promulgated under the powers granted by the ordinance; (7) Upon proper appeal of any case to the commission, it may affirm or reverse the action and order of the chief under its power to fully hear and determine the matter. As to whether it may modify the order and impose a greater or a lesser punishment than that upon which appeal is taken, depends upon the provisions of the ordinance defining the powers and duties of the commission, and upon the rules and regulations of the commission properly issued and promulgated. Unfortunately there is in the record before us neither the ordinance nor the rules of the commission. The record indicates that the only matter really presented and considered by the commission was whether Sec. 15-9-21, U.C.A. 1943, by virtue of the language ("fully hear and determine the matter") used therein, vested in the commission the power to substitute its judgment of the penalty to be imposed for the judgment of the chief, and impose upon Ramsey a suspension for six months instead of a removal. This the commission attempted to do upon the reasoning ofHackett v. Morse, 45 Cal. App. 788, 188 P. 308, 309. As pointed out in the prevailing opinion and recognized in the decision of the commission, the city charter involved in the Hackett case had one striking difference from the statute here involved. The charter provided that for misconduct a member of the department was subject to "suspension, fine [or], removal from office," and in all cases allowed an appeal to the commission. Under the statute here involved no penalty is provided except suspension not exceeding fifteen days, which is not reviewable, or removal from employment, which is appealable. Accepting the reasoning *Page 98 
of the Hackett case that the power in the commission to "fully hear and determine the matter" vests in the commission the power to do anything the chief could have done, as pointed out in the prevailing opinion of Mr. Justice McDONOUGH there is in the statute no provision for suspension, except one not to exceed fifteen days. If the commission could modify the action of the chief and impose anything other than a removal or a suspension not to exceed fifteen days, the authority for the penalty must be found elsewhere than in the statute. Referring again to the Hackett case, that opinion points out that the authority of the commission to affirm, reverse or alter the judgment of the chief is expressly granted by the charter.
So under our statute I think the city by ordinance defining the powers of the commission and of the chief may well grant the commission such power; it may authorize sundry disciplinary measures, and grant appeals in certain cases, as well as in removal, or in all cases except suspensions not exceeding fifteen days. It may, within proper limits, authorize the commission by rule and regulation to provide some of these things. Whether it has done so or not we cannot tell. Since the statute alone does not authorize such modified penalty as here imposed by the commission, it must follow that the judgment of the commission cannot be upheld on the statute alone, and it follows that I concur in the result arrived at by Mr. Justice McDONOUGH in the prevailing opinion that the order appealed from be set aside and the cause remanded to the commission for proceeding according to law. I also concur in the order as to costs.